Title: From George Washington to Colonel William Malcom, 11 August 1780
From: Washington, George
To: Malcom, William


					
						Sir
						Head Quarters Orange Town 11th Augt 1780
					
					From some advices recd from New York—I think it necessary that the Militia under your command should Halt in a convenient position in the neighbourhood of Haverstraw untill further orders. Should the Enemy go up the River in such force as may seem sufficient to threaten the Highland posts and pass above Kings Ferry, you will without loss of time throw yourself by the nearest Route into West point. You will in such case send your Baggage thro’ the Clove to New Windsor. Should this meet you on this side Haverstraw, you will return, and give me notice where you take post. I am &.
				